Citation Nr: 1543082	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left groin disability, to include as secondary to service-connected right groin disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran had service in the United States Air Force Reserves, with a period of active duty from January 16, 2004, to June 9, 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   


FINDING OF FACT

The evidence of record preponderates against a finding that the Veteran currently has a left groin disability. 


CONCLUSION OF LAW

The criteria for establishing service connection for a left groin disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R §§ 3.102,  3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 

Moreover, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

By a letter dated in January 2012, the Veteran was notified of the evidence not of record that was necessary to substantiate her claim.  She was advised of the evidentiary requirements for establishing direct and secondary service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(1)-(4).  

VA obtained the Veteran's relevant service, VA, and private medical treatment records.  There is no indication of any additional relevant records that the RO failed to obtain.  Additionally, the Veteran was afforded a VA examination in August 2012, the report of which is of record.  The examiner reviewed the claims file, taking into account the Veteran's relevant service, VA, and private medical treatment records.  The examiner conducted a comprehensive physical examination, noted and considered Veteran's lay statements, and provided a clear and complete rationale for all findings made, relying on the reviewed claims file and results of the physical examination.  The examination report therefore contains sufficient evidence by which to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and provides sound reasoning for the conclusion).

In so finding, the Board has considered the argument raised by the Veteran's representative that the examination report contains contradictory findings regarding the presence of the current disability.  See March 2015 Appellant's Brief.  While it is true that the examination report records a diagnosis of a left groin strain in March 2004, it would appear that that is based on the Veteran's self-report, as the evidence of record contains no indication that a left groin strain was diagnosed at the time that the Veteran sustained her in-service injury.  As will be discussed in further detail below, the Veteran's service treatment records (STRs) are wholly lacking for any complaints of symptomatology related to the left groin or indication that the Veteran's diagnosed "groin strain" was bilateral in nature.  Further, while the examiner did check the box indicating involvement of muscle group XVI, bilaterally, and muscle group XVII, left side, as well as note loss of power, weakness, and lowered threshold of fatigue, no chronic left groin condition was found on objective examination.  In other words, despite the presence of left-side symptomatology, there exists no disability for which service connection can be awarded.  Ultimately, the Board finds no need for clarification of the medical findings contained in the VA examination report and concludes that the August 2012 VA examination report is adequate for evaluation purposes, as to the claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 310-311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Board finds that the duty to assist and the duty to notify provisions of the VCAA have been fulfilled, and no further actions are necessary under the mandates of the VCAA. 

II. 
Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to demonstrate (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by an existing service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In either case, the law limits entitlement to service connection to cases where the underlying in-service incident has resulted in a current disability.  38 U.S.C.A. 
§§ 1110, 1131 (2014).  Accordingly, in the absence of proof of a current disability, there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  In order to satisfy the "current disability" requirement, there must be evidence of the condition at some time during the claim period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosisis relevant evidence that the Board must address in determining whether the current disability element has been met).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Veteran claims that she has a current left groin disability that arose in service or is attributable to an injury sustained therein.  Specifically, she contends that she injured her left groin during training in March 2004 when she tripped over a raised portion of sidewalk and landed in the splits, and has continued to experience intermittent symptoms (e.g., pain) of a left groin disability ever since that time.  Alternatively, she contends that her left groin disability is due to her service-connected right groin disability.  For the reasons set forth below, the Board concludes that service connection is not warranted on a direct or secondary basis because the primary criterion of establishing a current disability has simply not been met. 
A review of the Veteran's STRs shows that in March 2004, the Veteran presented with complaints of pain in her right groin.  She reported that the pain had begun the day before, after she tripped.  The assessment was a groin strain.  She presented for a follow up visit five days later, at which time she reported improvement of symptoms.  She again presented for another follow up visit 10 days later.  No new problems were reported, and the Veteran gave no indication that she was experiencing any left side symptomatology.  A November 2005 office note indicates that the Veteran had then presented with complaints of pain in her right groin area and in both of her knees.  She reported having tripped while running in March 2004 and falling into a split position.  X-rays did not reveal any specific disability or muscle injury and the Veteran was referred for a magnetic resonance imaging (MRI) scan, which was conducted in December 2012.  Other than a small amount of free fluid within the pelvis, the MRI report was unremarkable.  A line of duty determination was rendered in June 2006, the report of which noted "[c]hronic right groin pain since injury at tech school March 2004."  It was noted that medical evidence revealed no definite diagnosis, but that the Veteran had persistent pain.  In September 2007, the Veteran was seen by F.F., the Chief of Aerospace Medicine, who opined that the Veteran had a chronic musculoskeletal problem with probable avulsion of the insertion of the adductors on the right and poor healing throughout the years, with possible nerve pinching.

In March 2007, the Veteran sought VA disability compensation for a right groin disability and a bilateral knee disability.  She was afforded a VA examination in January 2008, at which time she complained of right groin pain and stated that during service she pulled her right groin when she tripped on raised cement and landed on her leg wrong.  In a January 2008 rating action, the RO awarded service connection for a chronic musculoskeletal groin injury, right side, and assigned a noncompensable rating.  In March 2011, the RO received from the Veteran a statement wherein she indicated her desire to file for an increased evaluation for her right groin disability.  She stated that she was "experiencing an increase in the frequency of flare up episodes of [her] groin area" and that "[t]he pain with use seems to travel to [her] left side."  The RO sought clarification of the Veteran's statement regarding her travelling pain, and her representative responded that the pain was related to a left groin injury, secondary to the service-connected right groin injury.

A VA physical therapy treatment plan note dated in November 2011 shows that the Veteran had presented with complaints of episodic right anter medial groin pain.  The Veteran also reported that she had "started to have L[eft] groin pain intermittently and L[eft] hip 'locking' that she has to stretch out."  Bilateral range-of-motion and muscle strength testing conducted during the visit were negative, and no diagnosis related to the left groin was made.  

The Veteran was afforded a VA examination in August 2012.  The examiner performed a full left groin evaluation of the Veteran and noted her reported medical history, to include her having sustained an injury in service; however, the examiner stated that "[n]o chronic left groin condition is found."  In so finding, the examiner noted the Veteran's reports during her November 2011 physical therapy visit, to include her denials of lower extremity numbness or tingling as well as any sleep disturbances.  In addition, the examiner noted that X-rays and electrodiagnostic testing were normal.  While the examiner noted that the Veteran has or has had an injury to muscle group XVI (pelvic girdle muscles: flexion of hip function) and XVII (pelvic girdle muscles: extension of hip, abduction of thigh, postural of body function), the examiner found in a muscle injury exam that the Veteran had no evidence of fascial defects associated with any muscle injuries and that the Veteran's muscle injury(ies) did not affect muscle substance or function.  The examiner noted only the presence of the following symptoms: loss of power, weakness, and lowered threshold of pain.  However, the examiner did not find fatigue-pain, impairment of coordination, or uncertainty of movement.  Also, muscle strength testing of muscle group XVI revealed 5/5 normal strength.  Based on the foregoing, the examiner therefore determined that the Veteran had no chronic left groin condition and in accordance concluded that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury. 

The Board acknowledges that the Veteran has reported intermittent left groin symptoms, such as pain, and recognizes that she is competent to provide evidence about the symptoms she experiences.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation).  However, the Veteran is not competent to diagnose a left groin disability, as she has not been shown to have the medical education, training and/or experience necessary to do so.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382   (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

As previously stated, the Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The competent evidence of record reflects that the Veteran does not have a diagnosed left groin disability.  The Veteran has stated that she injured her left groin in service and has experienced pain since that time.  However, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Further, although the Veteran contends that she has told doctors that she had left groin pain since the March 2004 training incident, STRs dated from March 2004 to November 2006 show no complaints, treatment, or diagnosis of a left groin injury and/or disability.  These records indicate only complaints, treatment, and diagnosis of a right groin strain.  A line of duty determination dated in July 2006 also makes no mention of a left groin injury and/or disability and confirms only a right groin strain.  Moreover, private medical records dated from November 2005 to December 2005 show no complaints, treatment, or diagnosis of a left groin injury and/or disability.  Again, these records indicate only complaints and treatment for right groin pain.  The Board finds that this evidence suggests that the Veteran did not in fact experience a continuation of left groin pain after the March 2004 trip-and-fall injury, as it seems reasonable to assume that if the Veteran was experiencing left groin pain, she would have mentioned it at the time that she was seeking treatment for right groin pain.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (the Board may infer from silence in a record that a particular symptom was not observed if it is reasonable to assume that such a symptom would have been recorded had it been present).  The Veteran also did not seek service connection for a left groin disability at the time that she filed her claim of service connection for a right groin disability in March 2007, which again suggests that she was not then experiencing symptoms related to her left side.
 
There is no other competent evidence that suggests a diagnosis of a current left groin disability during the claim period, and neither the Veteran nor her representative has alluded to the existence of any such evidence.  In light of the lack of competent evidence of a diagnosed disability, the weight of the evidence is against a finding of service connection for a left groin disability.  See Brammer, 3 Vet. App. at 225 ("In the absence of proof of a present disability there can be no valid claim"); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance, and the claim of service connection for a left groin disability must be denied on a direct and secondary basis.  See 38 U.S.C.A. §§ 1110; 5107; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.303.



ORDER

Entitlement to service connection for a left groin disability, to include as secondary to service-connected right groin disability, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


